DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 6/10/22 are acknowledged. 
Claims 1, 20, 24-25, and 126 have been amended. Claims 2-5, 7-14, 16-19, 21-23, 26-27, 30-52, 54-56, 58-104, 107-117, and 119-120 have been canceled. Claims 1, 6, 15, 20, 24-25, 28-29, 53, 57, 105, 106, 118, and 121-126 are pending.
Claims 57 and 105-106 are withdrawn from further consideration pursuant to 37 CFR
1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/19/21.
Claims 1, 6, 15, 20, 24-25, 28-29, 53, 118, and 121-126 are under examination as they read on the elected species of a fusion protein comprising the sequences set forth in SEQ ID NOs: 15 and 294.
 Withdrawn Rejections
The rejection of claims 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject to pre -
AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 9-10, page 3 of the previous Office action. 
The rejection of claims 118, and 121-123 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre - AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s persuasive arguments. See paragraph 11-14, page 4 of the previous Office action. 
The rejection of claims 1, 15, 18, 24-25, 53, and 124-126 under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bedi et al. (US Patent Application Publication 2016/0340430 A1, published November 24, 2016) as evidenced by Selby et al. (WO 2013169693 A1, published November 14, 2013), is withdrawn in light of Applicant’s amendment thereto. See paragraph 20, page 6 of the previous Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gene Yao on 8/4/22.
The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A fusion protein comprising: 
(a) an IgG4 antibody comprising: (i) a first polypeptide comprising an amino acid sequence that is at least 95% identical to SEQ ID NO: 6 or 7; SEQ ID NO: 12 or 13; 
(b) a fourth polypeptide comprising an amino acid sequence that is at least 95% identical to SEQ ID NO: 14; 
wherein one or more polypeptides of the fusion protein are connected by a linker.

Claims 2–5 (Cancelled) 

6.	(Previously Presented) The fusion protein of claim 1, wherein the linker comprises the amino acid sequence of any one of SEQ ID NOs: 17–34.

Claims 7–14 (Cancelled)

15.	(Currently Amended) The fusion protein of claim 1, wherein the third polypeptide comprises an amino acid sequence that differs from the amino acid sequence of SEQ ID NO: 14 

Claims 16–19 (Cancelled)

20.	(Previously Presented) The fusion protein of claim 1, wherein the mutation is a S108P mutation. 

Claims 21–23 (Cancelled)

24.	(Previously Presented) The fusion protein of claim 1, wherein the linker connects the first polypeptide to the fourth polypeptide.  

25.	(Cancelled) 

Claims 26–27 (Cancelled)

28.	(Currently Amended) The fusion protein of claim 1, wherein the first polypeptide comprises an amino acid sequence that differs from the amino acid sequence of SEQ ID NO: 6 or 7 

29.	(Currently Amended) The fusion protein of claim 1, wherein the second polypeptide comprises an amino acid sequence that differs from the amino acid sequence of SEQ ID NO: 12 or 13 

Claims 30–52 (Cancelled)

53.	(Previously Presented) A pharmaceutical composition comprising: the fusion protein of claim 1; and a pharmaceutically acceptable excipient.

Claims 54–56 (Cancelled)

57.	(Cancelled) 

Claims 58–104 (Cancelled)

105.	(Cancelled) 

106.	(Cancelled) 

Claims 107–117 (Cancelled)

118.	(Previously Presented) The fusion protein of claim 1, comprising: a polypeptide having at least 95% sequence identity with SEQ ID NO: 296; and a polypeptide having at least 95% sequence identity with SEQ ID NO: 295. 

Claims 119–120 (Cancelled)

121.	(Previously Presented) The fusion protein of claim 1, comprising: a polypeptide having at least 95% sequence identity with SEQ ID NO: 15 and a polypeptide having at least 95% sequence identity with SEQ ID NO: 294.

122.	(Previously Presented) The fusion protein of claim 1, comprising: the amino acid sequence of SEQ ID NO: 15; and the amino acid sequence of SEQ ID NO: 294.

123.	(Previously Presented) The fusion protein of claim 1, comprising: the amino acid sequence of SEQ ID NO: 296; and the amino acid sequence of SEQ ID NO: 295.

124.	(Currently Amended) The fusion protein of claim 1, wherein the first polypeptide comprises the amino acid sequence of SEQ ID NO: 6 or 7. 

125.	(Currently Amended) The fusion protein of claim 1, wherein the second polypeptide comprises the amino acid sequence of SEQ ID NO: 12 or 13. 

126.	(Currently Amended) The fusion protein of claim 1, wherein the fourth polypeptide comprises the amino acid sequence of SEQ ID NO: 14. 
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Bedi et al. (US Patent Application Publication 2016/0340430 A1, published November 14, 2013). Bedi et al. teach a fusion protein comprising a targeting moiety that is an antibody or fragment that specifically binds to PD-1, and an immunological moiety that is an extracellular ligand binding domain of TGFBRII (See paragraphs 0116, 0120, 0150, and 0180). Bedi et al. teach that the antibody is the PD-1 antibody MDX-1106 (anti-PD-1) (See paragraph 0171). However, Bedi et al. do not teach the claimed fusion protein comprising the specific sequences set forth in the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 6, 15, 20, 24, 28-29, 53, 118, and 121-126 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANDRA DILLAHUNT/Examiner, Art Unit 1646         



/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646